Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 21, that: Thus, either individually or as a whole, Laven, Farley and Godet fail to disclose, teach or irradiating a first ion beam onto the wafer at an implantation angle condition when the wafer is at a first temperature, and thereafter; irradiating a second ion beam onto the wafer at the same implantation angle condition when the wafer is at a second temperature that differs from the first temperature.
Applicant’s arguments, filed 6/22/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new interpretation of the reference, Godet et al. (US 20160163546 A1), see below. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 24-35 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godet et al. (US 20160163546 A1).
     	Regarding claim 24, Godet discloses an ion implantation method (abstract) (reference’s claims 1-3, 8 and claims 12-14) comprising:
setting, by a temperature adjustment device (reference’s claims 1-3 and 12-14), a temperature of a wafer to a first temperature (reference’s claims 1-3 and 12-14);
irradiating, by an ion implanter when the wafer is at the first temperature (reference’s claims 1-3 and 12-14), a first ion beam onto the wafer at an implantation angle condition (reference’s claims 1-3 and 12-14) so as to form a first implantation profile in the wafer (reference’s claims 1-3 and 12-14);
setting, by the temperature adjustment device after the ion implanter irradiates the first ion beam onto the wafer, the temperature of the wafer to a second temperature that differs from the first temperature (reference’s claims 1-3 and 12-14); and 
irradiating, by the ion implanter when the wafer is at the second temperature, a second ion beam onto the wafer at the implantation angle condition (reference’s claims 1-3 and 12-14) so as to form a second implantation profile in the wafer (reference’s claims 1-3 and 12-14); 
	(reference’s claims 1-3, 8 and claims 12-14, Note repeatedly selecting (and/or changing) of at least one of: implantation angle, ion dosage concentration and implantation energy, and/or implantation temperature).
  
Regarding claim(s) 25, Godet discloses wherein the first implantation profile (as shown in figs. 6a-6c; of 610 for example) is deeper in the wafer (206/202) [0048] than the second implantation profile (of 618 for example) [0048] [0055-0058]. 
Regarding claims 26-28, Godet discloses that a width of the first implantation profile (as shown in fig. 6c, of 610) in an in-plane direction can be/is different, smaller and/or larger than a width of the second implantation profile (as shown in fig. 6c; at 618 covers more area/width) [0058] in the in-plane direction [0022] [0038] [0042-0045] [0055-0058] [0063] (reference’s claims 3 and 10]   
(Note Godet discloses that the various implantation parameters (i.e., depth, width) are controllable and changeable, see [0058]).
     	Regarding claim 29, Godet discloses that the second temperature is higher than the first temperature (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed, which is inclusive of a higher and/or lower temperature).
     	Regarding claim 30, Godet discloses that the second temperature is lower than the first temperature (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed, which is inclusive of a higher and/or lower temperature).
     	Regarding claim 31, Godet discloses that the first temperature and the second temperature are respectively between —200° C and 500° C (reference’s claims 1-3, 8 and 12-14; Note reference’s claim 8).
     	Regarding claim 32, Godet discloses that a difference between the first temperature and the second temperature is 100° C or more (reference’s claims 1-3, 8 and 12-14; Note reference’s claim 8). 
Regarding claim 33, Godet discloses an energy of the second ion beam is lower than an energy of the first ion beam [0038] (reference’s claims 1-3, 8 and 12-14; Note the beam implantation energy can be repeatedly changed, which is inclusive of a higher and/or lower beam implantation energy).
     	Regarding claim 34, Godet discloses that an ion species of the first ion beam is a same [0063] species as an ion species of the second ion beam 
[0063 Note multiple ion implantation processes may be utilized … Exemplary processing variables include one or more ion species].
Regarding claim 35, Godet discloses wherein an energy of the first ion beam is different from an energy of the second ion beam [0038] (reference’s claims 1-3, 8 and 12-14; Note the beam implantation can be repeatedly changed, which is inclusive of a different, higher and/or lower beam implantation energy).
 
     	Regarding claim 40, Godet discloses irradiating, by the ion implanter when the wafer is at a third temperature (reference’s claims 1-3 and 12-14);, a third ion beam onto the wafer at the implantation angle condition so as to form a third implantation profile in the wafer [0022] [0044] [0046] [0057-58] [0063] (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed or not, which is inclusive of a higher and/or lower temperature). 
Regarding claim 41, Godet discloses the third temperature differs from the first temperature [0022] [0044] [0046] [0057-58] [0063] (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed, which is inclusive of a higher and/or lower temperature).
Regarding claim 42, Godet discloses the second temperature differs from the third temperature [0022] [0044] [0046] [0057-58] [0063] (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed, which is inclusive of a higher and/or lower temperature). 
Regarding claim 43, Godet discloses setting, by the temperature adjustment device after the ion implanter irradiates the second ion beam onto the wafer, the temperature of the wafer to the third temperature [0022] [0044] [0046] [0057-58] [0063] (reference’s claims 1-3, 8 and 12-14; Note the temperature can be repeatedly changed, which is inclusive of a higher and/or lower temperature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 36 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Godet et al. (US 20160163546 A1) in view of WU et al. (US 20160027646 A1).
Regarding claim 36, Godet discloses wherein the first ion beam and the second ion beam are respectively at a dose (reference’s claims 1-3, 8 and 12-14) 
     	But Godet fails to disclose an ion beam at a dose of 1x1014 cm” or less, or 1x 1013 cm” or less.
    	WU, however, discloses ion implantation at a dose of 1x1014 cm” or less, or 1x 1013 cm” or less 
(reference’s claim 9 Note dosage of the ion beam is less than about 5×10.sup.−14.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Godet, with ion implantation at a dose of 1x1014 cm” or less, or 1x 1013 cm” or less, as taught by WU, to use as a substitution of one known ion beam dose for another to obtain predictable ion beam dosing results.

2.	Claim(s) 37-38 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Godet et al. (US 20160163546 A1) in view of Ninomiya et al. (US 20140065737 A1).
Regarding claim(s) 37-38, Godet discloses the elements of claim 24, see previous.
     	But Godet fails to disclose regarding claim(s) 37, wherein a divergent beam is from the group consisting of the first ion beam and the second ion beam ; and regarding claim(s) 38, wherein a convergent beam is from the group consisting of the first ion beam and the second ion beam.
Ninomiya, however, discloses regarding claim(s) 37, wherein a divergent beam is from the group consisting of the first ion beam and the second ion beam [0062]; and 
regarding claim(s) 38, wherein a convergent beam is from the group consisting of the first ion beam and the second ion beam [0062].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Godet, with an implantation beam controllably convergent and/or divergent, as taught by Ninomiya, to use by combining prior art ion implantation beam focusing according to known converging and/or diverging beam shaping methods to yield predictable implantation beam shape controlling results [0062].

2.	Claim(s) 39 and 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Godet et al. (US 20160163546 A1) in view of Laven et al. (US 20180240672 A1).
Regarding claim 39, Godet discloses 
     	But Godet fails to disclose separating, during an irradiation of a beam from the group consisting of the first ion beam and the second ion beam, the temperature adjustment device from a wafer holding device.
Laven, however, discloses separating, during an irradiation of a beam from the group consisting of the first ion beam (110) and the second ion beam (110 at a later time, at least) , the temperature adjustment device (120) [0048 Note process chamber with a controllable temperature] from a wafer (102) holding device. 
[0048; Note Additionally the process chamber has a temperature controller alternatively/in addition to the substrate carrier having a temperature controller, therefor the temperature adjustment device is/can be separated from the wafer holder during implantation]
	(fig. 1b; ion implantation beam 110, main direction of the ion beam 141, semiconductor substrate 102, temperature controller 120); 
	[0004-0006]
[0024]
[0039]
[0045]
[0048]
[0083]
[0087] [0089] 
[0093]
[0095]
[0121].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Godet, with separating, during an irradiation of a beam from the group consisting of the first ion beam and the second ion beam, the temperature adjustment device from a wafer holding device, as taught by Laven, to use as a substitution of one known generic temperature controller/method of using, for another (i.e. a separated temperature control device) to obtain predictable ion implantation temperature control  results.

Regarding claim 44, Godet discloses wherein the temperature adjustment device comprises: a first temperature adjustment device (reference’s claims 1-3, 8 and 12-14) that adjusts the temperature of the wafer to the first temperature (reference’s claims 1-3, 8 and 12-14), and a 
     	But Godet fails to disclose wherein the temperature adjustment device comprises: a first temperature adjustment device that adjusts the temperature of the wafer to the first temperature, and a second temperature adjustment device that adjusts the temperature of the wafer to the second temperature. 
Laven, however, discloses that the temperature adjustment device comprises: a first temperature adjustment device ((120) and/or [0048 Note process chamber with a controllable temperature]) that adjusts the temperature of the wafer to the first temperature, and a second temperature adjustment device ((120) and/or [0048 Note process chamber with a controllable temperature]) that adjusts the temperature of the wafer to the second temperature (Note the claims do not claim that the first and second devices are individual/distinct/different devices).
[0048; Note Additionally the process chamber has a temperature controller alternatively/in addition to the substrate carrier having a temperature controller, therefor the temperature adjustment device is/can be separated from the wafer holder during implantation]
	(fig. 1b; ion implantation beam 110, main direction of the ion beam 141, semiconductor substrate 102, temperature controller 120); 
	[0004-0006]
[0024]
[0039]
[0045]
[0048]
[0083]
[0087] [0089] 
[0093]
[0095]
[0121].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Godet, with a first temperature adjustment device that adjusts the temperature of the wafer to the first temperature, and a second temperature adjustment device that adjusts the temperature of the wafer to the second temperature, as taught by Laven, to use as a substitution of one known generic temperature controller/method of using, for another (i.e. a first and second temperature control devices) to obtain predictable ion implantation temperature control  results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881